

117 HR 5297 IH: National POW/MIA Memorial and Museum Act
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5297IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Mr. Lawson of Florida (for himself, Mr. Rutherford, Mrs. Hayes, Ms. Castor of Florida, Mr. Carson, Mr. Waltz, Ms. Salazar, Mr. Crist, Ms. Wilson of Florida, Mr. Webster of Florida, Mr. Costa, Mr. Gimenez, Mr. Fitzpatrick, Mrs. Cammack, Mr. Gaetz, Mr. Diaz-Balart, Mr. Mast, Mr. Baird, Miss González-Colón, Ms. Herrell, Mr. Dunn, Mr. Steube, Mr. Bilirakis, Mr. Donalds, and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo designate the POW/MIA Memorial and Museum in Jacksonville, Florida, as the National POW/MIA Memorial and Museum, and for other purposes.1.Short titleThis Act may be cited as the National POW/MIA Memorial and Museum Act.2.FindingsCongress finds the following: (1)The POW/MIA Memorial and Museum is a civic landmark and cultural institution being built as of the date of the enactment of this Act in Jacksonville, Florida, to honor, connect, inspire, and educate all people about the 142,000 members of the Armed Forces who have been captured as prisoners of war since World War II and the approximately 82,000 members of the Armed Forces who are currently missing in action or unaccounted for since World War II.(2)The POW/MIA Memorial and Museum is a unique and comprehensive project developed for the exclusive purpose of honoring former prisoners of war, those who were missing in action, those still missing and unaccounted for, and for providing a venue for families of these men and women to tell their stories.(3)The POW/MIA Memorial and Museum will publicize the stories of such individuals, showcase the history of the POW/MIA logo, the history of the Naval Air Station Cecil Field as a master jet base, and will serve as a reflective facility for all.(4)The POW/MIA Memorial and Museum will attract and educate a diverse group of people through visitor-centered, interactive, participatory exhibits, and will provide a place for educational programs, special events, and activities connecting all generations. 3.National POW/MIA Memorial and Museum(a)DesignationThe memorial and museum that is, as of the date of the enactment of this Act, being constructed on an approximately 26-acre area on POW-MIA Memorial Parkway, Jacksonville, Florida, shall be designated as the “National POW/MIA Memorial and Museum”.(b)Report to CongressNot later than 90 days after the date of the enactment of this Act, the Director of the National POW/MIA Memorial and Museum shall submit to Congress a report including—(1)a budget for the POW/MIA Memorial and Museum for the five-year period beginning on the date the POW/MIA Memorial and Museum is expected to open to the public; (2)a description of the organizational structure of the POW/MIA Memorial and Museum; (3)a copy of any bylaws or rules implemented by the POW/MIA Memorial and Museum; and(4)a list of any organization or entity that has accredited the POW/MIA Memorial and Museum. (c)Withdrawal of designationThe designation under subsection (a) may be withdrawn if—(1)the POW/MIA Memorial and Museum is not operational in a satisfactory manner on the date that is five years after the date of the enactment of this Act; or(2)the report under subsection (b) is submitted to Congress after the date that is 90 days after the date of the enactment of this Act. 